ON REHEARING.
WESTERFIELD, J.
We have carefully reconsidered this case in the light of the able arguments of counsel on rehearing with the result that we are confirmed in our original views.
Th only difference between the trial judge and ourselves consists in the opinion we entertain in resipect to the supplemental petition. We think this petition sufficient to convert plaintiff’s action into one to reform the policy sued on, while our brother below thought otherwise. The policy as written cannot support plaintiff’s demand. It must be shown that the policy does not evidence the contract between the parties, or plaintiff cannot recover. Our original decree is therefore reinstated.
Original decree reinstated.